DETAILED ACTION
Election Acknowledged
Applicant's election with traverse of the species of doorknob as a handle-like mechanism encompassing claims 1-5 and 7-20 in the reply filed on 8/19/2022 is acknowledged.  Applicant provides no traversal arguments however. Regardless, in the routine course of search and examination, prior art was identified which indicated that a cup handle is an obvious variation of a doorknob. Therefore, this requirement is WITHDRAWN.

Status of Application
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites, “…and the second copper material prevent a spread of one or substances from contacting the handle-like mechanism.” It appears that claim 14 is missing an “s” after the word “prevent” and is missing a “more” before the word “substances”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al. (WO 2008/082586).
Fuller is directed to antimicrobial devices which may be in the form of a doorknob and doorhandle (see Figure 2 and [00041]) (see instant claims 5 and 15) wherein the antimicrobial activity is imparted by a transition metal such as silver, gold zinc and copper (see [00023]). Figure 2 provides a doorknob structure: 
    PNG
    media_image1.png
    294
    324
    media_image1.png
    Greyscale
wherein section 203 and 205 are silver coated surfaced. Copper coated surfaces would have readily been envisaged given that silver and copper are both identified as antimicrobial metal for application to the device surface.  Section 203 is interpreted as a first copper material placed on an outside surface of the handle-like mechanism, wherein the copper material is placed around the outside surface of the handle-like mechanism to be an intermediary surface between the handle-like mechanism and additional outside surfaces that attempt to contact with the handle-like mechanism, wherein a portion of the handle-like mechanism is not covered by the copper material to enable the handle-like mechanism to be used for its intended function and section 205 is interpreted as a second copper material/adhesive placed over the portion of the handle-like mechanism that is not covered by the first copper material, wherein the second copper material/adhesive covers the handle-like mechanism to ensure that an entire portion of the handle-like mechanism is covered with either the first copper material and the second copper material/adhesive, and wherein the handle-like mechanism retains its intended function. It is observed that the doorknob of Figure 23 is circular and thus section 203 would be expected to be possess a circular construction per instant claim 7.
Regarding instant claims 2 and 3, this is an intended use limitation and provides no additional structure to the claimed structure from which it depends. See MPEP 2111.02(II).
Regarding instant claims 16 and 17, as the surface of Fuller possess copper on its first and second surface, it is expected that the copper material would prevent/remove unwanted substances and viruses from contacting the handle-like mechanism via microbial inactivation/killing mechanism. 
Regarding instant claim 18, as the doorknob is an interface for opening/closing the door to which the knob belongs, this would amount to one or more outside surfaces (i.e. a hand) repeatedly attempt to contact the hand-like mechanism. 
Regarding instant claim 19, this is an intended use limitation and provides no additional structure to the claimed structure from which it depends. See MPEP 2111.02(II).  
Regarding instant claim 20, as the doorknob is an interface for opening/closing the door to which the knob is attached, its method of use would involve opening and closing the door thereby exposing an opening to a passageway or path. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (WO 2008/082586) in view of Miyahara (US 3960396)
Fuller is relied upon for disclosure described in the rejection of claims 1-3, 5, 7 and 15-20 under 35 U.S.C. 102(a)(1).
Fuller fails to teach the handle like mechanism as being a cup.
Miyahara teaches a handle for opening and closing a door. Miyahara teaches that the door handle may be concave shape (i.e. a cup) of the following structurse: 
    PNG
    media_image2.png
    212
    157
    media_image2.png
    Greyscale
(see Figure 1) and 
    PNG
    media_image3.png
    85
    106
    media_image3.png
    Greyscale
(see Figure 3) (see also abstract and claim 1). Changing the door handle of Fuller from being rounded to concave (cup-like) as taught by Miyahara is a simple aesthetic modification which is considered to be obvious as matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP H09324366; machine translation provided) in view of Fuller et al. (WO 2008/082586).
Kobayashi teaches a stretchable cover adapted to provide an antimicrobial benefit to the covered surface (see abstract). Kobayashi teaches that the stretchable cover may be provided on to the surface of a doorknob as Figure 1 illustrates: 
    PNG
    media_image4.png
    255
    228
    media_image4.png
    Greyscale
(see also claim 11). As observed from the figure, the cover is configured/adapted to cover a handle-like mechanism wherein the stretchable copper material covers a portion of the mechanism to ensure that the outside surfaces do not directly contact the handle-like mechanism (see instant claims 1-5, 7, 8, 10, 13 and 15). Exemplified antibacterial materials include metals such as silver and copper (see page 2). The stretchable covers may be discarded without any issue as they are described as inexpensive. 
Kobayashi fails to teach the system as comprising a second copper material configured to cover another portion of the handle-like mechanism that is not covered by the first copper material.
Fuller is directed to antimicrobial devices which may be in the form of a doorknob and doorhandle (see Figure 2 and [00041]) (see instant claims 5, 9-14 and 18-20) wherein the antimicrobial activity is imparted by a transition metal such as silver, gold zinc and copper (see [00023]). Figure 2 provides a doorknob structure: 
    PNG
    media_image1.png
    294
    324
    media_image1.png
    Greyscale
wherein section 203 and 205 are silver coated surfaced. Copper coated surfaces would have readily been envisaged given that silver and copper are both identified as antimicrobial metal for application to the device surface.  It is noted that the metal antimicrobial component of Fuller may be attached to the device by adhesive (see [0038]) (see instant claims 12 and 13).
It would have been obvious to modify Kobayshi’s system with the antimicrobial handle of Fuller so that if the stretchable cover became dislodged or loose thereby exposing the underside of the handle-like mechanism itself, the system would have the added benefit of a second surface protected from microbial contamination via copper present thereon the second surface as required by instant claims 4, 8, 14, 16 and 17. 
Regarding instant claim 9, it is understood that doorknobs are rotated and would move horizontally as the door opens/closes on its hinges as required by instant claims 11 and 20. 
Regarding instant claim 18, as the doorknob is an interface for opening/closing the door to which the knob belongs, this would amount to one or more outside surfaces (i.e. a hand) repeatedly attempt to contact the hand-like mechanism. 
Regarding instant claim 19, this is an intended use limitation and provides no additional structure to the claimed method from which it depends. See MPEP 2111.02(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611